United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3847
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Theodore T. Browne,                      *
                                         * [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: June 12, 2009
                                  Filed: February 11, 2010
                                   ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

       On April 21, 1997, Theodore T. Browne pled guilty to a cocaine base (“crack”)
offense. He was sentenced to 210 months’ imprisonment pursuant to the terms of a
plea agreement made under former Federal Rule of Criminal Procedure 11(e)(1)(C),1
which the sentencing court accepted. On June 11, 2008, Browne filed a motion for

      1
       At the time of Browne’s plea, Federal Rule of Criminal Procedure 11(e)(1)(C)
governed pleas where the parties “agree that a specific sentence is the appropriate
disposition of the case.” In 2002, Rule 11 was reorganized and “language similar to
that contained in the [applicable] version of Rule 11(e)(1)(C) is now found in Fed. R.
Crim. P. 11(c)(1)(C).” United States v. Scurlark, 560 F.3d 839, 842-43 (8th Cir.
2009).
reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). After holding a hearing on
the matter, the district court granted Browne’s motion and reduced his sentence to 168
months. The government appeals, arguing that the district court was without authority
to grant a § 3582(c)(2) reduction because Browne’s sentence was based on the terms
of a Rule 11(e)(1)(C) plea agreement, and therefore was not “based on a sentencing
range” as required for application of § 3582(c)(2).

       “In United States v. Scurlark, 560 F.3d 839, 842-43 (8th Cir. 2009), our court
held that when a sentence is based upon a binding Rule 11(c)(1)(C) plea agreement,
courts are bound by the terms of the agreement and have no authority under §
3582(c)(2) to alter those terms because of the subsequently amended Guidelines for
the retroactive crack cocaine sentencing reduction.” United States v. Fonville, 327
Fed.App. 673, 674 (8th Cir. 2009). Scurlark is equally controlling in the context of
a binding plea made under 11(e)(1)(C), the predecessor to Rule 11(c)(1)(C).
Accordingly, the district court erred in granting Browne’s motion for a reduction in
sentence. The judgment of the district court is reversed.
                        ______________________________




                                         -2-